       Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 1 of 15




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK


 CAR-FRESHNER CORPORATION and
 JULIUS SÄMANN LTD.,

                                Plaintiffs,               Civil Action No. 5:20-CV-526[FJS/ML]

                       v.

 DICK’S SPORTING GOODS, INC. and
 AMERICAN SPORTS LICENSING, LLC d/b/a
 ASL, LLC,

                                Defendants.


                            COMPLAINT AND JURY DEMAND

       Plaintiffs CAR-FRESHNER Corporation (“
                                            CFC”) and Julius Sämann Ltd. (“
                                                                          JSL”)

(collectively, “
               Plaintiffs”), by and through their counsel Bond, Schoeneck & King,

PLLC, for their Complaint against defendants Dick’s Sporting Goods, Inc. (“
                                                                          DSG”)

and American Sports Licensing, LLC d/b/a ASL, LLC (“
                                                   ASL”) (collectively,

“
Defendants”), allege as follows:

                              JURISDICTION AND VENUE

       1.       This action arises under the Lanham Trademark Act, as amended, 15

U.S.C. § 1051 et seq., related state statutes, and the common law. This Court has

jurisdiction under 15 U.S.C. § 1121, 28 U.S.C. § 1331, 28 U.S.C. § 1338(a), and 28

U.S.C. § 1367(a).

       2.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b),

(c), and (d).




                                                                                  3540124.5
      Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 2 of 15




                                     PARTIES

      3.     Plaintiff CFC is a Delaware corporation that has its principal place of

business at 21205 Little Trees Drive, Watertown, New York 13601.

      4.    Plaintiff JSL is a Bermuda corporation that has its principal place of

business at Victoria Place, 31 Victoria Street, Hamilton HM10, Bermuda.

      5.    Upon information and belief, DSG is a Delaware corporation, authorized

to do business in New York, that has its principal place of business at 345 Court

Street, Coraopolis, Pennsylvania 15108.

      6.    Upon information and belief, DSG operates “
                                                      Dick’s Sporting Goods”

retail stores across the United States, including numerous stores in the Northern

District of New York (e.g., Syracuse, Watertown, Albany, Auburn, Oneonta, New

Hartford, Binghamton, and Ithaca), and also conducts retail sales in the Northern

District of New York and throughout the United States on its interactive website at

www.dickssportinggoods.com.

      7.    Upon information and belief, ASL is a Delaware limited liability

company that has its principal place of business at the same address as DSG’s

principal place of business, 345 Court Street, Coraopolis, Pennsylvania 15108.

      8.    Upon information and belief, ASL is a subsidiary of DSG.

                      PLAINTIFFS’ TREE DESIGN MARKS

      9.    For over 60 years, under license from JSL and its predecessors, CFC and

its predecessors have used trademarks and corporate identifiers comprising or

containing a distinctive abstract Tree design (the “
                                                   Tree Design Marks”) in connection

with the manufacture, marketing, and sale of various products, including without

                                          2                                  3540124.5
       Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 3 of 15




limitation, the world famous air fresheners in the distinctive abstract Tree design

shape (“
       LITTLE TREES Air Fresheners”), as shown by the examples below:




      10.    Examples of Plaintiffs’ air freshener products bearing the Tree Design

Marks are shown below:




      11.    Due to the immense popularity of the Tree Design Marks, Plaintiffs have

used those marks on a wide variety of consumer goods, including t-shirts, hats, iron-

on patches, stickers, socks, fleece blankets, pens, notebooks, playing cards, umbrellas,

water bottles, keychains, and luggage tags, as shown by these examples:




                                           3                                    3540124.5
       Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 4 of 15




      12.    As a result of this long and extensive use on quality products and this

long and extensive use as corporate identifiers, the Tree Design Marks are well

known and well received.

      13.    Plaintiffs’ and their respective predecessors’ rights in the Tree Design

Marks date back to at least 1952.

      14.    JSL is the owner of the Tree Design Marks, and CFC is the exclusive

licensee of the Tree Design Marks for air fresheners in the United States. CFC, under

license from JSL, is also a licensee of the Tree Design Marks for other products in the

United States.

      15.    Plaintiffs use the Tree Design Marks in many different fashions to

identify Plaintiffs as the source of high-quality goods. Among many other uses, the

Tree Design Marks appear on the packaging for Plaintiffs’ products, on the products

themselves, in various forms of advertising and promotions for Plaintiffs and their

products, and throughout websites operated by Plaintiffs. The Tree Design Marks

also appear as the shape of the LITTLE TREES Air Fresheners.

      16.    JSL owns the following incontestable federal trademark registrations

for the Tree Design Marks, among others:



                                          4                                    3540124.5
       Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 5 of 15




   Mark         Registration     Registration                    Goods
                    No.             Date


                                   August 8,     Absorbent body impregnated with a
                   719,498
                                     1961        perfumed air deodorant, in Class 5




                  1,781,016      July 13, 1993 Air freshener, in Class 5




                                 September 7,
                  1,791,233                   Air freshener, in Class 5
                                     1993




                                               Travel bags, in Class 18; Shirts,
                  2,741,364      July 29, 2003 sweatshirts, t-shirts, and caps, in
                                               Class 25



                                                 Air fresheners, in Class 5; pens and
                                   March 30,     stickers, in Class 16; luggage tags,
                  3,766,310
                                     2010        in Class 18; shirts and hats, in
                                                 Class 25

      17.    Pursuant 15 U.S.C. § 1115(b), JSL’s incontestable registrations noted

above are conclusive evidence of the validity of the marks and their corresponding

registrations, of JSL’s ownership of those marks, and of Plaintiffs’ exclusive right to

use those marks in commerce.




                                          5                                    3540124.5
       Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 6 of 15




       18.    Plaintiffs have spent, and continue to spend, significant amounts of time

and money developing, testing, and promoting their goods sold under the Tree Design

Marks.

       19.    Plaintiffs’ LITTLE TREES Air Fresheners are widely promoted in a variety

of media, including on numerous websites, magazines, and printed promotional

materials.

       20.    Plaintiffs’ LITTLE TREES Air Fresheners are sold through a wide variety

of different channels.

       21.    Plaintiffs’ LITTLE TREES Air Fresheners appear frequently on television,

in movies, and in popular culture as a symbol of high-quality goods originating with

Plaintiffs.

       22.    As a result of this long and extensive use and promotion, Plaintiffs’ Tree

Design Marks enjoy widespread public recognition. They have acquired tremendous

goodwill and secondary meaning among the consuming public, which recognizes the

Tree Design Marks as exclusively associated with Plaintiffs.

       23.    Plaintiffs’ LITTLE TREES Air Fresheners have become staples of

American commerce, familiar to millions of consumers who encounter these products

and the Tree Design Marks in a wide variety of commercial contexts. Consumers

know and recognize the Tree Design Marks as designating products of the highest

and most reliable quality.

       24.    The Tree Design Marks are non-functional and serve as arbitrary source

identifiers of the Plaintiffs and their highly regarded products.



                                           6                                    3540124.5
       Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 7 of 15




      25.     Plaintiffs’ Tree Design Marks are famous throughout the United States

and have enjoyed such fame since long prior to Defendants’ infringing and diluting

acts complained of herein.

      26.     JSL also has potent common law trademark rights in and to its Tree

Design Marks by virtue of their longstanding and well-recognized use in commerce.

                       DEFENDANTS’ INFRINGEMENT OF
                       PLAINTIFFS’ TREE DESIGN MARKS

      27.     Upon information and belief, Defendants, without authorization from

Plaintiffs, have advertised, offered for sale, sold, and/or distributed hats, patches, t-

shirts, and stickers that use marks confusingly similar to Plaintiffs’ famous Tree

Design Marks (the “
                  Infringing Products”).

      28.     Images of the Infringing Products appear immediately below:




         T-shirt                 Patch                  Hat                Sticker

      29.     Upon information and belief, Defendants have advertised, offered for

sale, sold, and/or distributed Infringing Products throughout the United States,

including in the Northern District of New York.

      30.     On September 27, 2019, two Infringing Products (a sticker and a patch)

were purchased by a customer at DSG’s store in Syracuse, New York. The back of

                                           7                                     3540124.5
       Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 8 of 15




the packaging for both the sticker and the patch stated that those products were

distributed by ASL.

      31.    On     May     5,   2020,     a    visitor      to   DSG’s   website     at

www.dickssportinggoods.com saw three Infringing Products (the hat, the t-shirt, and

the patch) being offered for sale. The website indicated these items were available

for pickup at various locations of DSG’s stores.

      32.    Plaintiffs have never given Defendants permission to use Plaintiffs’ Tree

Design Marks in the sale or promotion of the Infringing Products.

      33.    Defendants’ use of the marks at issue in connection with the sale,

offering for sale, distribution, and/or advertising of the Infringing Products has been

and, if continued, is likely to cause confusion, mistake, or deception as to the source

or sponsorship of Defendants’ products, and to mislead the public into believing that

Defendants’ products emanate from, are approved or sponsored by, are licensed by,

or are in some way associated or connected with Plaintiffs.

      34.    Upon information and belief, Defendants were aware of Plaintiff’s

famous Tree Design Marks prior to the promotion and sale of the Infringing Products,

but nevertheless intentionally proceeded with the promotion and sale of the

Infringing Products with disregard for Plaintiffs’ rights.

      35.    Defendants, by their acts complained of herein, have infringed the Tree

Design Marks, diluted the unique commercial impression of the Tree Design Marks,

unfairly competed with Plaintiffs in the marketplace, and otherwise improperly used




                                           8                                   3540124.5
       Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 9 of 15




the reputation and goodwill of Plaintiffs to sell their goods, which are not connected

with, or authorized, approved, licensed, produced, or sponsored by, Plaintiffs.

       36.    Defendants’ aforesaid acts have caused and, if continued, will continue

to cause irreparable injury to Plaintiffs, for which they have no adequate remedy at

law.

                                 CLAIMS FOR RELIEF

                                  CLAIM I
                        INFRINGEMENT OF A REGISTERED
                                TRADEMARK
                                  (Federal)

       37.    Plaintiffs repeat and reallege the allegations in paragraphs 1 through

36 as if set forth herein.

       38.    Defendants’ unlawful and improper actions, as set forth above, have

been, and if continued, are likely to cause confusion, mistake, or deception as to the

source, origin, affiliation, association, or sponsorship of Defendants’ goods and to

falsely mislead consumers into believing that Defendants’ goods originate from, are

affiliated or connected with, or are approved by, Plaintiffs.

       39.    Defendants’ activities constitute an infringement of the Tree Design

Marks in violation of the Lanham Act, 15 U.S.C. § 1114.

       40.    Defendants’ acts of infringement have caused injury to Plaintiffs.

       41.    Upon information and belief, Defendants have engaged in these

activities willfully, so as to justify a treble award of Defendants’ profits, and Plaintiffs’

recovery of their attorneys’ fees under 15 U.S.C. § 1117.




                                             9                                       3540124.5
       Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 10 of 15




       42.    Defendants’ acts of infringement, if continued, will continue to cause

Plaintiffs to sustain irreparable injury, for which they have no adequate remedy at

law.

                                 CLAIM II
                        TRADEMARK INFRINGEMENT AND
                            UNFAIR COMPETITION
                                  (Federal)

       43.    Plaintiffs repeat and reallege the allegations of paragraphs 1 through

42 as if set forth herein.

       44.    Defendants’ unlawful and improper actions, as set forth above, have

been, and if continued, are likely to cause confusion, mistake, or deception as to the

source, origin, or sponsorship of Defendants’ goods, or to falsely mislead consumers

into believing that Defendants’ goods originate from, are affiliated or connected with,

or are approved by, Plaintiffs.

       45.    Defendants’ activities constitute infringement of Plaintiffs’ Tree Design

Marks, false designation of origin, and unfair competition in violation of 15 U.S.C. §

1125(a).

       46.    Defendants’ acts of infringement, false designations of origin, and unfair

competition have caused injury to Plaintiffs.

       47.    Upon information and belief, Defendants have engaged in these

activities willfully, so as to justify a treble award of Defendants’ profits, and Plaintiffs’

recovery of their attorneys’ fees under 15 U.S.C. § 1117.




                                             10                                      3540124.5
      Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 11 of 15




       48.    Defendants’ acts of infringement, false designations of origin, and unfair

competition, if continued, will continue to cause Plaintiffs to sustain irreparable

injury, for which they have no adequate remedy at law.

                                    CLAIM III
                               TRADEMARK DILUTION
                                     (Federal)

       49.    Plaintiffs repeat and reallege the allegations of paragraphs 1 through

48 as if set forth herein.

       50.    Plaintiffs are respectively the owner and licensee of the rights in and to

Plaintiffs’ Tree Design Marks that are distinctive and famous among the general

consuming public in the United States and have been famous since long before

Defendants engaged in the activities complained of herein.

       51.    Defendants’ activities, as set forth above, have been, and if continued,

are likely to dilute, impair, tarnish, and blur the distinctive quality of Plaintiffs’

famous Tree Design Marks in violation of 15 U.S.C. § 1125(c).

       52.    Defendants’ acts of dilution have caused injury to Plaintiffs.

       53.    Upon information and belief, Defendants have engaged in these

activities willfully, so as to justify a treble award of Defendants’ profits, and Plaintiffs’

recovery of their attorneys’ fees under 15 U.S.C. § 1117.

       54.    Defendants’ acts have caused substantial and irreparable injury to

Plaintiffs and, in particular, to their valuable goodwill and the distinctive quality of

their famous Tree Design Marks and, if continued, will continue to cause substantial

and irreparable injury to Plaintiffs for which they have no adequate remedy at law.



                                             11                                      3540124.5
      Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 12 of 15




                                  CLAIM IV
                       VIOLATION OF NEW YORK GENERAL
                             BUSINESS LAW § 360-l

       55.    Plaintiffs repeat and reallege the allegations of paragraphs 1 through

54 as if set forth herein.

       56.    Defendants’ activities have been, and if continued, are likely to dilute

Plaintiffs’ distinctive Tree Design Marks, in violation of Plaintiffs’ rights under New

York General Business Law § 360-l.

       57.    Defendants’ violations of New York General Business Law § 360-l have

caused injury to Plaintiffs.

       58.    Defendants’ violations of New York General Business Law § 360-l have

caused, and, if continued, will continue to cause Plaintiffs to sustain irreparable

harm, for which Plaintiffs have no adequate remedy at law.

                                 CLAIM V
                        TRADEMARK INFRINGEMENT AND
                            UNFAIR COMPETITION
                               (Common Law)

       59.    Plaintiffs repeat and reallege the allegations of paragraphs 1 through

58 as if set forth herein.

       60.    Defendants’ unlawful and improper actions, as set forth above, have

been, and if continued, are likely to cause confusion, mistake, or deception as to the

source, origin, or sponsorship of Defendants’ goods, or to falsely mislead consumers

into believing that Defendants’ goods originate from, are affiliated or connected with,

or are approved by, Plaintiffs.




                                          12                                   3540124.5
      Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 13 of 15




      61.    Defendants’ activities complained of herein constitute trademark

infringement and unfair competition under New York State common law.

      62.    Defendants’ aforesaid violations of New York State common law have

caused injury to Plaintiffs.

      63.    Defendants’ aforesaid violations of New York State common law, if

continued, will continue to cause Plaintiffs to sustain irreparable injury, for which

they have no adequate remedy at law.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

      A.     That Defendants and their affiliates, officers, agents, servants,

employees, successors, and assigns, and all persons in active concert or participation

with them who receive actual notice of the injunction order, by personal service or

otherwise, be enjoined, preliminarily and permanently, from:

             1.     Any manufacture, production, sale, import, export, distribution,

advertisement, promotion, display, or other exploitation of the Infringing Products;

             2.     Any use of Plaintiffs’ Tree Design Marks or any other marks,

designs, products, designations, or displays confusingly similar thereto, in connection

with any goods or services;

             3.     Committing any other acts that infringe or dilute Plaintiffs’ Tree

Design Marks; and

             4.     Committing any other acts calculated or likely to cause

consumers to believe that Defendants or their goods or services are in any manner

connected, affiliated, or associated with or sponsored or approved by Plaintiffs;
                                          13                                   3540124.5
        Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 14 of 15




        B.    Pursuant to 15 U.S.C. § 1118, that Defendants deliver to Plaintiffs for

destruction all units of the Infringing Products and all materials (including, without

limitation, all advertisements, promotional materials, brochures, signs, displays,

packaging, labels, and/or website materials) within their possession, custody, or

control, either directly or indirectly, that display or incorporate the Tree Design

Marks or any other marks, designs, products, designations, or displays confusingly

similar thereto;

        C.    Pursuant to 15 U.S.C. § 1116, that Defendants file with the Court and

serve on counsel for Plaintiffs within thirty (30) days after the entry of final judgment,

a report in writing and under oath setting forth in detail the manner and form in

which they have complied with paragraphs A and B above;

        D.    Pursuant to 15 U.S.C. § 1117(a), that Defendants be directed to account

to Plaintiffs for all gains, profits, and advantages derived from Defendants’ wrongful

acts;

        E.    Pursuant to 15 U.S.C. §§ 1117(a), that Plaintiffs recover from

Defendants three times the amount of Defendants’ profits;

        F.    Pursuant to 15 U.S.C. §§ 1117(a), that Plaintiffs recover from

Defendants their attorneys’ fees and costs in this action;

        G.    That Plaintiffs recover prejudgment interest; and

        H.    That Plaintiffs be awarded such other and further relief as the Court

may deem equitable and proper.

                                   JURY DEMAND

                            Plaintiffs demand trial by jury.
                                           14                                     3540124.5
     Case 5:20-cv-00526-FJS-ML Document 1 Filed 05/08/20 Page 15 of 15




Dated: May 8, 2020                       BOND, SCHOENECK & KING, PLLC


                                         By:   s/ Liza R. Magley
                                               Louis Orbach (507815)
                                               Liza R. Magley (519849)
                                         One Lincoln Center
                                         Syracuse, New York 13202-1355
                                         Telephone: (315) 218-8000
                                         Email: lorbach@bsk.com
                                         Email: lmagley@bsk.com

                                         Attorneys for Plaintiffs




                                    15                               3540124.5
